MINZNER, Justice (dissenting). {16} I respectfully dissent. I would hold that NMSA 1978, Section 65-2A-13 (2003), does not permit common or contract motor carriers to protest an application for a permit or for a change in a permit, and therefore I would affirm the Public Regulatory Commission’s final order denying the motions of TN-T Taxi, Ltd. Co. and others to intervene in the permit application filed by Socorro Taxi, Inc. d/b/a American Transportation. The majority has not persuaded me that the Legislature intended to create any exceptions to its rule in Section 65-2A-13(B) and I would conclude that T-N-T’s protest is barred. {17} When interpreting a statute, our primary goal is to give effect to the Legislature’s intent. See State v. Smith, 2004-NMSC-032, ¶ 8, 136 N.M. 372, 98 P.3d 1022; Block v. Vigil-Giron, 2004-NMSC-003, ¶ 4, 135 N.M. 24, 84 P.3d 72. I have several reasons for concluding that the Legislature intended to prevent common carriers like TN-T from protesting permit applications. First, the language relating to permit applications appears clear on its face. “A common or contract motor carrier shall not protest an application for a permit or for a change in a permit.” Section 65-2A-13(B). In addition, Section 65-2A-13, when read as a whole, appears to have a single purpose, to limit protests.1 Each subsection of the statute limits a particular category of protests. The comprehensiveness of the statute suggests that it was intended as a definitive statement regarding when motor carriers may protest applications made by their competitors. The limited exception created by subsection (C) illustrates this comprehensiveness. If the Legislature had intended to create other exceptions to the rules set out in Section 65-2A-13, it seems likely that it would have included them in this statute, as it did with subsection (C). Finally, this limitation on protests by motor carriers is consistent with the Legislature’s stated purpose of “streamlining and promoting uniformity of state regulation of motor carriers.” NMSA 1978, § 65-2A-2 (2003). {18} Because the text of a statute provides us with the best evidence of the intent of the Legislature, we depart from the meaning of an unambiguous statute only if we are persuaded that the obvious or natural interpretation of the text is inconsistent with the actual intent of the Legislature. See State ex rel. Helman v. Gallegos, 117 N.M. 346, 353, 871 P.2d 1352, 1359 (1994) (observing that consideration of the history and background of a statute, the structure of a statute, and the statute’s place within a comprehensive legislative scheme may in some cases give rise to “genuine uncertainty as to what the legislature was trying to accomplish”). {19} The majority concludes that the Legislature’s intention was not fully captured by the text of Section 65-2A-13 because NMSA 1978 Sections 65-2A-5(C) (2003) and 65-2A-10(C)(3) (2003, prior to 2005 amendment) refer to protests that Section 65-2A-13 largely eliminates, which creates a conflict within the statutory scheme. The Legislature has enacted the Uniform Statute and Rule Construction Act, see NMSA 1978, 12-2A-1, which offers some guidance regarding the construction of statutes and the Legislature’s intent in situations where statutes appear to conflict. Section 12-2A-10(A) provides: If statutes appear to conflict, they must be construed, if possible, to give effect to each. If the conflict is irreconcilable, the later-enacted statute prevails. However, an earlier-enacted specific, special or local statute prevails over a later-enacted general statute unless the context of the later-enacted statute indicates otherwise. NMSA 1978, § 12-2A-10(A) (1997). I believe the apparent conflict in these statutes can be reconciled while still giving full effect to the prohibition in Section 65-2A-13, and that this interpretation is more consistent with the legislative intent than the interpretation adopted by the majority. {20} First, Section 65-2A-5(C) instructs the Commission to hold a hearing when an interested person protests an application. Although Section 65-2A-13 significantly reduces the number of protests that may be filed, it does not wholly eliminate protests. Any tension between these sections is resolved by recognizing that a hearing must be held when a protest that is not prohibited by Section 65-2A-13 is filed. Second, in 2003, Section 65-2A-10(C)(3) required the Commission to consider “whether granting the permit would endanger or impair the operations of motor carriers protesting the application for a permit to an extent contrary to the public interest.” Thus, in 2003, the Legislature had ordered the Commission to consider the impact of the proposed permit on protesting motor carriers even though no motor carriers are permitted to protest an application for a permit under Section 65-2A-13. While this is an odd result, the sections are not in direct conflict. Section 65-2A-10(C) simply addresses a situation which, after the addition of Section 65-2A-13, will no longer occur. Although Section 65-2A-10(C) was enacted at the same time as Section 65-2A-13, as the hearing examiner observed in his order denying the motions to intervene, Section 65-2A-10 “is substantially similar in both format and language to” a comparable provision of its predecessor, enacted in 1981. Section 65-2A-13, on the other hand, appears to be entirely new. I would treat Section 65-2A-13 as the later-enacted statute under Section 12-2A-10(A) and give it full effect to the extent that there is any conflict with Section 65-2A-10(C). {21} Interestingly, in the face of this potential conflict the Legislature did not choose to alter Section 65-2A-13 to emphasize the right of motor carriers to appear before the Commission. Instead, in 2005, it deleted the phrase “protesting the application for a permit” from Section 65-2A-10(C)(3). Compare § 65-2A-10(C)(3) (2003, prior to 2005 amendment), with § 65-2A-10(C)(3) (2005). It seems reasonable to conclude that the Legislature took this action to remove language it determined was superfluous after the addition of Section 65-2A-13 in 2003. {22} I believe that the majority’s resolution of the conflict within the statutory scheme does not give full effect to the Legislature’s intent. In creating this statute, I am persuaded the Legislature made a policy decision to move away from a formal, adversarial application process and prohibit formal protests by most potential competitors. The Legislature chose between the competing goals of simplifying the application process and fully informing the Commission, and decided in favor of simplifying the application process. While the holding the majority reaches may serve better the interests of competitors, I respectfully suggest the Legislature made a different choice, to which we should defer. Unlike Thriftway Marketing Corp. v. State, 111 N.M. 763, 764, 810 P.2d 349, 350 (Ct.App.1990), this is not a case in which we have the discretion to permit intervention. The specificity of Section 65-2A-13 seems to preclude implying a right to protest on the basis of Section 65-2A-10(C)(3). I would view the former as comparable to a comprehensive statement about standing, making an implied right in Section 65-2A-10(C)(3) inappropriate. Cf. NMSA 1978, § 12-2A-10(C) (1997) (providing that a comprehensive revision prevails over previous statutes, even if irreconcilably conflicting). {23} For these reasons, I would affirm the Commission’s order. A majority of the Court being of a different view, I respectfully dissent. I CONCUR: RICHARD C. BOSSON, Chief Justice.  . Section 65-2A-13 provides as follows: A. contract motor carrier shall not protest an application for a certificate or for a change in a certificate. B. A common or contract motor carrier shall not protest an application for a permit or for a change in a permit. C. A common motor carrier shall not protest an application for a certificate or for a change in a certificate unless: (1)it possesses authority to handle, in whole or in part, the traffic for which the applicant seeks authority, or it has pending before the commission an application for authority for substantially the same traffic filed prior to the application to be protested; and (2) it is willing and able to provide service that meets the reasonable needs of the customers or shippers involved; and (3) it has provided service within the scope of the protested application during the previous twelve-month period, or has actively and in good faith solicited service within the scope of the protested application during such period; or (4) the commission grants leave to intervene upon a showing of other interests that are not contrary to the provisions of the Motor Carrier Act [65-2A-1 to 65-2A-40 NMSA 1978],